Citation Nr: 1220126	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin condition, to include spongiotic dermatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In December 2010, the Board remanded the Veteran's claim for further examination.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a final introductory matter, the Board notes that in a May 2012 statement, the Veteran asserted that he warranted an increased rating for his PTSD.  Additionally, he stated that his rating for PTSD should be retroactive to his honorable discharge date.  Furthermore, the Veteran asserted that he was unable to work due to his psychiatric and physical medical conditions.  The Board interprets the Veteran's assertions as raising implicit claims of entitlement to an increased disability rating for his service-connected acquired psychiatric disorder, a total disability rating based on individual unemployability due to a service-connected disability (TDIU), and an earlier effective date for his service-connected acquired psychiatric disorder.  As these claims have not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted as certain actions requested in the December 2010 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The December 2010 remand sought an opinion regarding the etiology of the Veteran's skin condition, to include as secondary to Agent Orange.  This opinion was to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the Veteran was afforded a VA examination in March 2011 to assess his skin condition.  After examining the Veteran, the VA examiner diagnosed the Veteran with spongiotic dermatitis.  The examiner concluded that the Veteran's current disorder of the skin, spongiotic dermatitis, was less likely as not caused by or a result of Agent Orange exposure/military service.  The examiner noted that Agent Orange exposure was not known to cause spongiotic dermatitis.  

However, it remains unclear to the Board whether the Veteran's skin disability is directly related to his military service.  The VA examiner failed to discuss the Veteran's service treatment records that documented a rash in December 1965.  Additionally, multiple VA treatment records were associated with the claims folder subsequent to the VA examination, and were not considered by the VA examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Furthermore, the examiner failed to discuss the Veteran's continuity of symptomatolgy when rendering an opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Based on the evidence of record, VA must consider whether service connection for a skin condition is warranted on both a direct basis and as secondary to Agent Orange.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Accordingly, a VA examination is needed to address these issues.  Therefore, the Veteran must be scheduled for a VA examination and all contemporaneous evidence must be associated with the record.  See Stegall.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Additionally, a review of the claims folder reveals that the Veteran is receiving Social Security benefits.  In a May 2012 statement, the Veteran specifically reported that he was in receipt of SSA benefits.  Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  However, the records regarding this grant of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Finally, a remand is also necessary to obtain outstanding VA medical records.  In a May 2012 statement, the Veteran reported treatment at a VA Hospital in St. Louis for his skin condition.  However, these VA medical records associated with that disability have yet been associated with the claims folder.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records, including from the St. Louis VA Medical Center.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  If these records are unavailable, a formal finding should be provided in the claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.  

2) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing.

3) After obtaining any available treatment records, the AMC should refer the claims file to an appropriate VA physician(s) for the purpose of providing a medical opinion as to the Veteran's skin disorder.  The claims file and a copy of this remand must be made available to and reviewed by the physician. 

The VA physician is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's skin conditions, to include spongiotic dermatitis.  


The VA physician should indicate whether it is at least as likely as not that the disorder(s) manifested during, or as a result of, his military service, to include as due to herbicide exposure such as Agent Orange.  

In rendering these opinions, the VA physician should acknowledge the medical evidence of record, such as service treatment records, to include the December 1965 that shows the Veteran was seen for a rash on his legs while in service; VA outpatient treatment records; the March 2004 and March 2011 VA examination reports, the Veteran's lay statements; and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationale for each opinion and conclusion reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


